Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer included from the response received 20 January 2022 is sufficient so that the rejection of record for non-statutory double patenting has been overcome.  Accordingly, the aforementioned rejection has been withdrawn. However, there are errors that pertain to formal matters in the specification and corrections thereto are necessary.
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.
Accordingly, the descriptions of the reproductions have been amended to read as follows:
-- 1.1 is a top, rear, and left side perspective view of a tailpipe embodying our new design;
1.2 is a right side elevation view thereof;
1.3 is a left side elevation view thereof;
1.4 is a top, rear, and right side perspective view thereof;
1.5 is a top plan view thereof;
1.6 is a rear elevation view thereof;
1.7 is a top, front, and right side perspective view thereof;
1.8 is a bottom plan view thereof; and
1.9 is a front elevation view thereof. --
Conclusion
An Examiner’s amendment to the record has been stated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914